UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05162 Exact name of registrant as specified in charter: Delaware VIP® Trust Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: December 31 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders Delaware VIP® Trust Delaware VIP Diversified Income Series Semiannual Report June 30, 2011 Table of contents > Disclosure of Series expenses 1 >Security type/sector allocation 2 > Statement of net assets 3 > Statement of operations 22 >Statements of changes in net assets 22 > Financial highlights 23 > Notes to financial statements 25 > Other Series information 35 Investments in Delaware VIP® Diversified Income Series are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including subsidiaries or related companies (Macquarie Group), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Series, the repayment of capital from the Series, or any particular rate of return. Unless otherwise noted, views expressed herein are current as of June 30, 2011, and subject to change. The Series is not Federal Deposit Insurance Corporation (FDIC) insured and is not guaranteed. It is possible to lose the principal amount invested. Mutual fund advisory services provided by Delaware Management Company, a series of Delaware Management Business Trust, which is a registered investment advisor and member of Macquarie Group. Delaware Investments, a member of Macquarie Group, refers to Delaware Management Holdings, Inc. and its subsidiaries, including the Series’ distributor, Delaware Distributors, L.P. Macquarie Group refers to Macquarie Group Limited and its subsidiaries and affiliates worldwide. This material may be used in conjunction with the offering of shares in the Delaware VIP Diversified Income Series only if preceded or accompanied by the Series’ current prospectus. © 2011 Delaware Management Holdings, Inc. All third-party trademarks cited are the property of their respective owners. Delaware VIP® Trust — Delaware VIP Diversified Income Series Disclosure of Series Expenses For the Six Month Period from January 1, 2011 to June 30, 2011 As a shareholder of the Series, you incur ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Series expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Series and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period from January 1, 2011 to June 30, 2011. Actual Expenses The first section of the table shown, “Actual Series Return,” provides information about actual account values and actual expenses. You may use the information in this section of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second section of the table shown, “Hypothetical 5% Return,” provides information about hypothetical account values and hypothetical expenses based on the Series’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Series’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Series and other funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. As a shareholder of the Series, you do not incur any transaction costs, such as sales charges (loads), redemption fees or exchange fees, but shareholders of other funds may incur such costs. Also, the fees related to the variable annuity investment or the deferred sales charge that could apply have not been included. Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. The Series’ actual expenses shown in the table reflect fee waivers in effect for Service Class shares. The expenses shown in the table assume reinvestment of all dividends and distributions. Expense Analysis of an Investment of $1,000 Expenses Beginning Ending Paid During Account Account Annualized Period Value Value Expense 1/1/11 to 1/1/11 6/30/11 Ratios 6/30/11* Actual Series Return Standard Class % Service Class % Hypothetical 5% Return (5% return before expenses) Standard Class % Service Class % *“Expenses Paid During Period” are equal to the Series’ annualized expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Diversified Income Series-1 Delaware VIP® Trust — Delaware VIP Diversified Income Series Security Type/Sector Allocation As of June 30, 2011 Sector designations may be different than the sector designations presented in other Series materials. The sector designations may represent the investment manager’s internal sector classifications, which may result in the sector designations for one series being different than another series’ sector designations. Percentage Security Type/Sector of Net Assets Agency Asset-Backed Securities % Agency Collateralized Mortgage Obligations % Agency Mortgage-Backed Securities % Commercial Mortgage-Backed Securities % Convertible Bonds % Corporate Bonds % Banking % Basic Industry % Brokerage % Capital Goods % Communications % Consumer Cyclical % Consumer Non-Cyclical % Electric % Energy % Finance Companies % Insurance % Natural Gas % Real Estate % Technology % Transportation % Municipal Bonds % Non-Agency Asset-Backed Securities % Non-Agency Collateralized Mortgage Obligations % Regional Bonds % Senior Secured Loans % Sovereign Bonds % Supranational Banks % U.S. Treasury Obligations % Common Stock % Convertible Preferred Stock % Preferred Stock % Warrant % Short-Term Investments % Securities Lending Collateral % Total Value of Securities % Obligation to Return Securities Lending Collateral %) Other Liabilities Net of Receivables and Other Assets %) Total Net Assets % Diversified Income Series-2 Delaware VIP® Trust — Delaware VIP Diversified Income Series Statement of Net Assets
